Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered January 4, 1988, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the verdict sheet submitted to the jury was not proper is not preserved for appellate review since he consented to its submission (see, CPL 470.05 [2]; People v Freeman, 162 AD2d 704; People v Hallums, 157 AD2d 800; People v Jusino, 152 AD2d 744; cf., People v Nimmons, 72 NY2d 830). Nor is reversal in the exercise of our interest of justice jurisdiction warranted in this case (see, People v Canada, 157 AD2d 793; People v Weatherly, 144 AD2d 509, 510).
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Rubin, Rosenblatt and Miller, JJ., concur.